THOMAS, J.
The facts sufficient, with what we here say, to an understanding of the case, appear in the statement of facts.
The rulings of the trial court relating to the admission of evidence, which are assigned as error, will not be considered, as the only effect of all these rulings was merely to let in evidence that tended to establish a fact which appellant’s counsel on the trial admitted in open court, and that was that the transfer, which plaintiff gave defendant’s conductor on boarding the car at Ensley from which he was afterwards ejected at Rising Station, was good for transportation only as far as said Rising Station, and not good all the way to Birmingham — plaintiff’s destination. If the transfer mentioned was good beyond Rising Station, then the conductor had no right to eject the plaintiff at Rising Station, whether he offered to pay further fare or not; but, on the contrary, if the transfer was not good beyond that point-, then the conductor had a right, of course, to eject the plaintiff there unless he paid or tendered further *617fare. Appellant’s counsel, during the progress of the trial and in open court, stated, in response to a direct inquiry, that the plaintiff sought to recover, not on the ground that he was not allowed to ride to Birmingham on the transfer, but on the ground that the conductor did not take the nickel offered him by plaintiff at said Rising Station for further fare and for a new transfer as then demanded by plaintiff, but ejected him and assaulted and beat him after such offer and demand. The fact of the invalidity of the transfer beyond Rising Station was not therefore in dispute, but was practically admitted; consequently, we are relieved of the necessity of reviewing the rulings of the trial court in letting in the evidence tending to show such fact, because, even granting as true what is here contended by appellant, that the evidence so let in was not the best evidence of the fact, the error in letting it in was without injury — the fact itself having been admitted. So that, in considering this case, we are to assume as true what was, to all practical intents and purposes, admitted, and that is that the transfer which plaintiff gave the conductor on boarding the car at Ensley was good only as far as Rising Station, and that, after reaching such point, if the plaintiff desired to remain on the car he was under duty to tender or pay additional fare.
In the light of such admission and of the evidence, the court will likewise not be put in error for giving-charge 1 requested by the defendant, although it is true, as contended, that it assumes that the plaintiff was under duty to pay another fare at Rising Station in the event he desired to continue the journey to Birmingham. The law does not permit a party to invite by his admissions in open court the lower court to a particular course of action, and then on appeal reverse that court *618for doing the thing it was impliedly or expressly invited to do.
The only other criticism of the charge is to the effect that it ignores the question of whether or not, in the ejection of plaintiff, more force was used than was necessary. There was a count in the complaint based on the wrongful ejection of the plaintiff, and also a count based on assault and battery. Under the first, the plaintiff could recover in the event his ejection was wrongful, both for the wrongful ejection and for the excessive force, if any, nsed in accomplishing it; but, if his ejection was not wrongful, then he could not recover at all under that count, although the conductor in ejecting him may have gone beyond what was necessary to that end and used excessive force, because, in such latter case, only the excessive force, and not the ejection, was wrongful. Under the second named of the counts, the plaintiff had a right to recover, even though his ejection was not wrongful, but rightful, provided the conductor, in effecting it, nsed excessive force; for in such event the conductor was guilty of an assault and battery, to the extent of the excessive force used. Hence, under the pleading — the plaintiff, as seen, having a right to recover on either of two> theories — a charge authorizing a finding against the plaintiff should, as contended, in order to be correct, hypothesize a belief by the jury of a state of facts negativing not only a wrongful ejection but also the use of excessive force. The charge in question, with the part last criticized in italics, reads as follows:
“If you are reasonably satisfied from the evidence that, after the said car reached Rising Station, plaintiff refused to pay fare until the conductor first' gave him a transfer, then the court charges you that the conductor had a right to eject the plaintiff, using no more *619force than necessary, and yon could not find for the plaintiff”
While the meaning of the charge is not perhaps as clear as it might be in the particulars and as to the point made the basis of the last criticism mentioned, yet we are of opinion that the court should not be reversed for giving it. Viewing it fairly, as we should, and not hypercritically, we interpret it to mean, and are of opinion that the jury would naturally understand it to mean, as follows:
“If you are reasonably satisfied from the evidence that, after the said car reached Rising Station, plaintiff refused to pay fare until the conductor first gave him a transfer, then the court charges you that the conductor had a right to eject the plaintiff, and, if he used no more force than necessary, you could not find for the plaintiff.”
If the plaintiff was apprehensive that the jury might take a different view of the charge and erroneously conclude from it, as here contended, that if the ejection was rightful the jury were authorized to find against plain-1 iff, notwithstanding they might believe excessive force was used in ejecting him, the plaintiff should have requested an explanatory charge.
The court likewise committed no error in refusing charges 1 and 2 requested by the appellant. When the car on which plaintiff, who was en route to Birmingham, was riding, reached Rising Station, the transfer which plaintiff gave the conductor on boarding the car at Ensley ceased (admittedly, as seen) to be valid; and, if the plaintiff desired to remain on the car and to continue the journey to Birmingham and to receive a transfer to East Lake from Birmingham, he was under duty to pay the regular fare (five cents) from Rising Station to Birmingham when called upon for it by the con*620ductor. The uniform rule established by common carriers of persons — the reasonableness and justness of which is beyond question, and which rule is so well known as to be a matter of common knowledge — requires passengers to pay their transportation in advance of the journey. Payment, when called upon for it on the car, is therefore a prerequisite or condition precedent to the right to remain on the car for transportation. If payment must precede the right to remain on the first car for transportation, then it follows necessarily that it must precede the right to be entitled to a transfer from that car to- another car for the completion of the journey so commenced on tbe first car. The right to a transfer cannot in the nature of things precede, but flows as an incident to, the fust right, which must be first secured, and which is secured only by the payment of the fare in advance when demanded.
The evidence for the defendant tended to show that the plaintiff, after the car reached Rising Station and the conductor called on him for the fare to Birmingham, declined to pay the fare unless the conductor would first give him a transfer from Birmingham to East Lake; while the evidence for the plaintiff tended to show, even when construed most favorably to him, that he held up a nickel and offered to deliver it to the conductor if at the same time the conductor would deliver to him a transfer. We are not of opinion, for reásons stated, that the plaintiff had the right to couple either of these conditions with his tender of fare. He should have paid the fare, which would have entitled him to remain on the car, and to a transfer, if demanded, which was an incident to the first right, and which, if the conductor had given at any time before the plaintiff disembarked from the car at the transfer station, *621would have met all the requirements of the situation, and which, if he had not, the law affords ample redress for the wrong. Public service corporations, in order to meet the objects of their being, and thereby serve the public convenience, have to conduct their business according to some fixed rules and regulations, which if reasonable should be complied with by the public. They cannot, consistently with these objects, conform their operations or methods of business to the whim and caprice of every person they may be required to serve. If so, the larger portion of those desiring to be served could never get served.
We find no error in the record, and the judgment appealed from is affirmed.
Affirmed.